Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 1 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

YIMIN HUANG, Individually and on behalf of all CASE No.: 1:19-cv-08913-ALC
others similarly situated,
STIPULATION AND
Plaintiff, ORDER CONSOLIDATING
RELATED CASES,
v. APPOINTING CO-LEAD

PLAINTIFFS AND CO-LEAD
SUNDIAL GROWERS INC., TORSTEN KUENZLEN, | COUNSEL

JAMES KEOUGH, EDWARD HELLARD, GREG
MILLS, GREGORY TURNBULL, LEE TAMKEE,

ELIZABETH CANNON, COWEN AND COMPANY, CLASS ACTION
LLC, BMO NESBITT BURNS INC., RBC DOMINION
SECURITIES INC., BARCLAYS CAPITAL CANADA
INC., CIBC WORLD MARKETS INC., AND SCOTIA
CAPITAL INC.,

Defendants.

 

DANIEL GULACSY, Individually and on behalf of all
others similarly situated, CASE No.: 1:19-cev-10157-ALC

Plaintiff, CLASS ACTION
v.

SUNDIAL GROWERS INC., TORSTEN
KUENZLEN, JAMES KEOUGH, EDWARD
HELLARD, GREG MILLS, GREGORY
TURNBULL, LEE TAMKEE, AND ELIZABETH
CANNON,

 

Defendants.

 

WHEREAS, this putative class action was commenced on September 25, 2019 on behalf
of investors who purchased or otherwise acquired Sundial Growers Inc. (“Sundial”) securities
pursuant and/or traceable to Sundial’s Registration Statement issued in connection with

Sundial’s August 1, 2019 initial public stock offering (the “IPO”). That same day notice of the

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 2 of 8

action was issued on that date pursuant to the Private Securities Litigation Reform Act of 1995
(“PSLRA”) advising Sundial investors of the November 25, 2019 deadline for those seeking

appointment as lead plaintiff;

WHEREAS, another putative class action was commenced on November 1, 2019 on
behalf of investors who purchased or otherwise acquired Sundial securities pursuant and/or

traceable to the Company’s Registration Statement issued in connection with Sundial’s August 1,

2019 IPO;

WHEREAS, on November 25, 2019 six lead plaintiff motions were filed by: (1) 0998735
BC LTD (Dkt. No. 17); (2) Ricardo Tristan (Dkt. No. 20); (3) David Draiman (Dkt. No. 23); (4)
David J. Steinhafel (Dkt. No. 24); (5) Nancy Dodge-Swartz (Dkt. No. 29); (6) Olga Svyatchenko
(Dkt. No. 32);

WHEREAS, on December 5, 2019, Nancy Dodge-Swartz withdrew her lead plaintiff
motion (Dkt. No. 35);

WHEREAS, the securities class actions have been filed against Sundial, et al.
(collectively “Defendants”), alleging violations of the federal securities laws;

WHEREAS, the later filed putative class action asserts substantially the same allegations
against substantially the same Defendants, omitting only the Underwriter Defendants;

WHEREAS, Federal Rule of Civil Procedure 42(a) provides that a court may order all
actions consolidated if they involve “common issues of law or fact.” These securities class
actions involve common legal and factual issues; thus, efficiency and consistency will result
from their consolidation;

WHEREAS, movants recognize that they each have significant interest in any recovery
sought and believe it is in the putative class’ best interest that the lead plaintiff and lead counsel

motions are resolved expeditiously;

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 3 of 8

WHEREAS, 0998735 BC LTD and Draiman are committed to supervising the conduct of
this litigation by their counsel and to ensuring that counsel coordinate appropriately, prosecute
the action efficiently and avoid any duplication of effort in the conduct of the litigation;

IT IS HEREBY STIPULATED, that subject to the Court’s approval, 0998735 BC LTD
and Draiman agree to serve as Co-Lead Plaintiffs and The Rosen Law Firm, P.A. (“Rosen”) and

Levi & Korsinsky, LLP (“Levi & Korsinsky”) agree to serve as Co-Lead Counsel.

CONSOLIDATION OF RELATED CASES

1. The above-captioned actions are related cases. Pursuant to Federal Rule of Civil
Procedure 42(a), these cases are hereby consolidated into Civil Action No. 1:19-cv-08913-ALC
for pretrial proceedings before this Court. The consolidated action shall be captioned: "In re
Sundial Growers Inc. Securities Litigation."

2. For all actions subsequently filed in, or transferred to this District, that are related to
the Consolidated Action by the Court, the parties (including the parties to the subsequently filed
or transferred action) shall meet and confer regarding potential consolidation. If the parties
ultimately stipulate to consolidation, such action will be consolidated with the Consolidated
Action. If the parties are unable to agree on consolidation, the parties shall bring the matter to the
Court’s attention within 10 days after the subsequently filed or transferred action is related to the
Consolidated Action. All related actions subsequently consolidated into the Consolidated Action
shall be subject to this order.

MASTER DOCKET AND CAPTION
3. The docket in Civil Action No. 1:19-cv-08913-ALC shall constitute the Master _
Docket for this action.

4, Every pleading filed in the consolidated action shall bear the following caption:

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 4 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

x

 

In re Sundial Growers Inc. Securities Master File No. 1:19-ev-08913-ALC

Litigation CLASS ACTION

 

5. The file in Civil Action No. 1:19-cv-08913-ALC shall constitute a Master File for
every action in the consolidated action. When the document being filed pertains to all actions,
the phrase "All Actions" shall appear immediately after the phrase "This Documents Relates
To:". When a pleading applies only to some, not all, of the actions, the document shall list,
immediately after the phrase "This Documents Relates To:", the docket number for each
individual action to which the document applies, along with the last name of the first-listed

plaintiff in said action (e.g., "No. 1:19-cv-08913-ALC (Huang))."

6. The parties shall file a Notice of Related Cases whenever a case that should be
consolidated into this action is filed in, or transferred to, this District. If the Court determines
that the case is related, the clerk shall:

(a) place a copy of this Order in the separate file for such action;
(b) serve on plaintiff's counsel in the new case a copy of this Order;
(c) direct that this Order be served upon defendants in the new case; and

(d) make the appropriate entry in the Master Docket.
APPOINTMENT OF CO-LEAD PLAINTIFFS AND APPROVAL OF COUNSEL
7. Having considered relevant provisions of the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B), the

Court hereby determines that 0998735 BC LTD and Draiman are the most adequate plaintiffs

and satisfy the requirements of the PSLRA. The Court hereby appoints 0998735 BC LTD and

 

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 5 of 8

Draiman as Co-Lead Plaintiffs to represent the interests of the class.

8. Pursuant to the PSLRA, 15 U.S.C. § 77z-1(a)(3)(B)(v), 0998735 BC LTD and
Draiman have selected Rosen and Levi & Korsinsky to serve as Co-Lead Counsel. The Court
approves Rosen and Levi & Korsinsky as Co-Lead Counsel.

9. Co-Lead Counsel shall have the following responsibilities and duties, to be carried out

either personally or through counsel whom Co-Lead Counsel shall designate:

a. to coordinate the briefing and argument of any and all motions;

b. to coordinate the conduct of any and all discovery proceedings;

c. to coordinate the examination of any and all witnesses in depositions;

d. to coordinate the selection of counsel to act as spokesperson at all pretrial
conferences;

e. to call meetings of the plaintiffs’ counsel as deemed necessary and

appropriate from time to time;

f. to coordinate all settlement negotiations with counsel for defendants;

g. to coordinate and direct the pretrial discovery proceedings and the
preparation for trial and the trial of this matter, and to delegate work responsibilities to selected
counsel as may be required;

h. to coordinate the preparation and filings of all pleadings; and

i. to supervise all other matters concerning the prosecution or resolution of
the claims asserted in the Action.

10. No motion, discovery request, or other pretrial proceedings shall be initiated or filed
by any plaintiffs without the approval of Co-Lead Counsel, so as to prevent duplicative pleadings
or discovery by plaintiffs. No settlement negotiations shall be conducted without the approval of

Co-Lead Counsel.

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 6 of 8

11. Service upon any plaintiff of all pleadings, motions, or other papers in the Action,
except those specifically addressed to a plaintiff other than the Co-Lead Plaintiffs, shall be
completed upon service of Co-Lead Counsel.

12. Co-Lead Counsel shall be the contact between plaintiffs’ counsel and defendants’
counsel, as well as the spokespersons for all plaintiffs’ counsel, and shall direct and coordinate
the activities of plaintiffs’ counsel. Co-Lead Counsel shall be the contact between the Court and

plaintiffs and their counsel.

Dated: December 9, 2019 Respectfully submitted,

THE ROSEN LAW FIRM, P. A.

CLO 2
By:

Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 40" Floor
New York, New York 10016
Telephone: (212) 686-1060

Fax: (212) 202-3827

Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

Co-Lead Counsel for Movants and [Proposed] Co-
Lead Counsel for the Class

LEVI & KORSINSKY, LLP

By: BZ wt. AG: Gypote (oti pern “Siew
Gregory hae (GN- Senor

55 Broadway, 10th Floor

New York, NY 10006

Tel: (212) 363-7500

Fax: (212) 363-7171

Email: gnespole@zlk.com

Co-Lead Counsel for Movants and [Proposed] Co-
Lead Counsel for the Class

HAGENS BE RN SOBOL SHAPIRO LLP

By:_ esc Cig (with pogo)
JASON A. ZWEIG, JZ-8 107

6

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 7 of 8

555 Fifth Avenue, Suite 1700
New York, NY 10017
Telephone: (212) 752-5455
Facsimile: (917) 210-3980
jasonz@hbsslaw.com

Reed R. Kathrein

Lucas E. Gilmore

Danielle Smith

HAGENS BERMAN SOBOL SHAPIRO LLP
715 Hearst Avenue, Suite 202
Berkeley, CA 94710
Telephone: (510) 725-3000
Facsimile: (510) 725-3001
reed@hbsslaw.com
lucasg@hbsslaw.com
danielles@hbsslaw.com

Steve W. Berman

HAGENS BERMAN SOBOL SHAPIRO LLP
1301 Second Avenue, Suite 2000

Seattle, WA 98101

Telephone: (206) 623-7292

Facsimile: (206) 623-0594
steve@hbsslaw.com

Counsel for Ricardo Tristan

By: inky Le Bowesti_ Lon 78 ar meson)

BERNSTEINLIEBHARD LLP

Stanley D. Bernstein

Laurence J. Hasson

Matthew E. Guarnero

10 East 40th Street

New York, NY 10016

Telephone: (212) 779-1414

Facsimile: (212) 779-3218

Email: bernstein@bernlieb.com
Ihasson@bernlieb.com
mguarnero@bernlieb.com

Counsel for David Steinhafel

GLANCY PRONGAY & MURRAY LLP
By: ea hen Sin Ciel” bith peppusvion
Lesley F. P. Fnoy (LP- 1941

230 Park Ave., Suite 530

 
Case 1:19-cv-08913-ALC Document 44 Filed 12/20/19 Page 8 of 8

New York, NY 10169
Telephone: (212) 682-5340
Facsimile: (212) 884-0988
Email: lportnoy@glancylaw.com

~and-

GLANCY PRONGAY & MURRAY LLP
Lionel Z. Glancy

Robert V. Prongay

Charles H. Linehan

Pavithra Rajesh

1925 Century Park East, Suite 2100

Los Angeles, CA 90067

Telephone: (310) 201-9150

Facsimile: (310) 201-9160

Email: info@glancylaw.com

LAW OFFICES OF HOWARD G. SMITH
Howard G. Smith

3070 Bristol Pike, Suite 112

Bensalem, PA 19020

Telephone: (215) 638-4847

Facsimile: (215) 638-4867

Counsel for Olga Svyatchenko

DATED: December 20, 2019 Vite 2 y Czy

HONORABLE ANDREW L. CARTER, IR. .
UNITED STATES DISTRICT COURT JUDGE |

 
